Exhibit 2 ELLOMAY CAPITAL LTD. 9 Rothschild Boulevard, 2nd Floor Tel Aviv 66881 Israel NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held on December 22, 2010 12 noon To Our Shareholders: Notice is hereby given that the annual meeting of shareholders of Ellomay Capital Ltd. (also referred to hereinafter as “Ellomay” or the “Company”) will be held at our offices at 9 Rothschild Boulevard, 2nd Floor, Tel Aviv 66881, Israel on December 22, 2010 at 12 noon, Israel time, and thereafter as it may be adjourned from time to time (the “Shareholders Meeting”). The agenda of the Shareholders Meeting will be as follows: 1. Election of Shlomo Nehama, Ran Fridrich, Hemi Raphael, Anita Leviant and Oded Akselrod as directors; 2. Reappointment of Kost Forer Gabbay & Kasierer (a member of Ernst & Young Global) as the independent auditors of the Company for the fiscal year ending December 31, 2010, and authorization of our Board of Directors to approve, following the approval of our Audit Committee, the remuneration of the independent auditors in accordance with the volume and nature of their services; 3. Extension of the Management Services Agreement among the Company, Meisaf Blue & White Holdings Ltd. and Kanir Joint Investments (2005) Limited Partnership for an additional one-year period; 4. Approval of the reverse share split of our ordinary shares at a ratio not to exceed one-for-tenand of related amendments to the Company’s Memorandum and Articles of Association; and 5. Receipt and consideration of the Auditors’ Report and the Financial Statements of the Company for the fiscal year ended December 31, 2009. Our Board of Directors recommends that you vote in favor of the foregoing proposals, all of which are more fully described in the accompanying Proxy Statement. Only shareholders of record at the close of business on November 22, 2010 are entitled to notice of, and to vote at, the Shareholders Meeting or any adjournment(s) thereof. -i - Except for proposal 4, which requires the affirmative vote of at least 75% of the ordinary shares of the Company voted in person or by proxy at the Shareholders Meeting, each of the resolutions to be presented at the Shareholders Meeting requires the affirmative vote of holders of at least a majority of the ordinary shares of the Company voted in person or by proxy at the Shareholders Meeting on the matter presented for passage.However, the approval of proposal 3 is required to comply with additional special “disinterested” voting requirements as set forth in the Proxy Statement. We expect to mail the Proxy Statement and the accompanying form of proxy to shareholders of record (as determined above) on or about November 23, 2010. Joint holders of ordinary shares should note that, pursuant to Article 27.6 of the Company’s Articles of Association, the right to vote at the Shareholders Meeting will be conferred exclusively upon the senior owner among the joint owners attending the Shareholders Meeting, in person or by proxy, and for this purpose, seniority will be determined by the order in which the names appear in our register of shareholders. We know of no other matters to be submitted at the Shareholders Meeting other than as specified in the Notice of Annual Meeting of Shareholders included with this Proxy Statement.If any other business is properly brought before the Shareholders Meeting, it is the intention of the persons named as proxies to vote in respect thereof in accordance with his or her respective discretionary authority and best judgment. Shareholders wishing to express their position on an agenda item for the Shareholders Meeting may do so by submitting a written statement to the Company’s offices at the above address no later than December 2, 2010. You are cordially invited to attend the Shareholders Meeting.Whether or not you plan to be present at the Shareholders Meeting and regardless of the number of ordinary shares you own, you are requested to complete and return the enclosed proxy, which is solicited by the Company’s Board of Directors, and mail it promptly in the accompanying envelope, so that your votes may be recorded. Under the Company’s Articles of Association, your proxy must be received by 12 noon, Israel time, on December 20, 2010 (two days prior to the Shareholders Meeting), to be counted for the Shareholders Meeting.If you are a record shareholder present at the Shareholders Meeting and desire to vote in person, you may revoke your appointment of proxy at the Shareholders Meeting so that you may vote your shares personally. By Order of the Board of Directors, By: /s/Shlomo Nehama Shlomo Nehama Chairman of the Board of Directors November 16, 2010 -ii - ELLOMAY CAPITAL LTD. 9 Rothschild Boulevard, 2nd Floor Tel Aviv 66881 Israel PROXY STATEMENT FOR AN ANNUAL MEETING OF SHAREHOLDERS To be held on December 22, 2010 12 noon The annual meeting of shareholders of Ellomay Capital Ltd. (also referred to hereinafter as “Ellomay” or the “Company”) will be held on December 22, 2010 at our offices, located at 9 Rothschild Boulevard, 2nd Floor, Tel Aviv 66881, Israel, at 12 noon, Israel time (the “Shareholders Meeting”). SOLICITATION OF PROXIES It is proposed that at the Shareholders Meeting, resolutions be adopted as follows: 1. Election of Shlomo Nehama, Ran Fridrich, Hemi Raphael, Anita Leviant and Oded Akselrod as directors; 2. Reappointment of Kost Forer Gabbay & Kasierer (a member of Ernst & Young Global) as the independent auditors of the Company for the fiscal year ending December 31, 2010, and authorization of our Board of Directors to approve, following the approval of our Audit Committee,the remuneration of the independent auditors in accordance with the volume and nature of their services; 3. Extension of the Management Services Agreement among the Company, Meisaf Blue & White Holdings Ltd. and Kanir Joint Investments (2005) Limited Partnership for an additional one-year period; 4. Approval of the reverse share split of our ordinary shares at a ratio not to exceed one-for-ten and of related amendments to the Company’s Memorandum and Articles of Association; and 5. Receipt and consideration of the Auditors’ Report and the Financial Statements of the Company for the fiscal year ended December 31, 2009. The proxy materials are being mailed to our shareholders as of November 22, 2010 (the “Record Date”), on or about November 23, 2010. A form of proxy for use at the Shareholders Meeting and a return envelope for the proxy are enclosed.Upon the receipt of a properly signed and dated proxy in the form enclosed, which is received in time and not revoked prior to the Shareholders Meeting, Mr. Ran Fridrich, a member of our Board of Directors, a director nominee and our Chief Executive Officer, and Ms. Kalia Weintraub, our Chief Financial Officer, or either one of them, will vote, as proxy, the ordinary shares represented thereby at the Shareholders Meeting in accordance with the instructions indicated on the proxy, or, if no direction is indicated, in accordance with the recommendation of our Board of Directors.In accordance with our Second Amended and Restated Articles of Association (the “Articles of Association”), your proxy must be received by us by 12 noon, Israel time, on December 20, 2010 (two days prior to the date of the Shareholders Meeting) in order to be counted at the Shareholders Meeting. - 1 - The enclosed form of proxy is solicited by our Board of Directors for use at the Shareholders Meeting and at any adjournments of the Shareholders Meeting.All expenses of this solicitation will be borne by the Company.In addition to the solicitation of proxies by mail, directors, officers, and employees of the Company, without receiving additional compensation, may solicit proxies by telephone, in person, or by other means.Brokerage firms, nominees, fiduciaries, and other custodians have been requested to forward proxy solicitation materials to the beneficial owners of ordinary shares of the Company held of record by such persons, and the Company will reimburse such brokerage, nominees, fiduciaries, and other custodians for reasonable out-of-pocket expense incurred by them in connection therewith. The proxy may be revoked at any time prior to its exercise by notice in writing of the shareholder to us, delivered at our address above, indicating that its/his/her proxy is revoked, by timely submitting another proxy with a later date, or by attending the Shareholders Meeting and voting in person after properly requesting that the proxy submitted be revoked.Shareholders who are not registered directly with our transfer agent, Continental Stock Transfer & Trust Company of New York, New York, must timely present a legal proxy from their broker, bank or other nominee, in order to vote in person at the Shareholders Meeting. RECORD DATE; QUORUM; VOTING RIGHTS Only shareholders of record at the close of business on November 22, 2010 are entitled to notice of, and to vote at, the Shareholders Meeting or any adjournment(s) thereof.As of November 10, 2010, we had 99,500,714 issued and outstanding ordinary shares.Each ordinary share is entitled to one vote on each matter to be voted on at the Shareholders Meeting.Our Articles of Association do not provide for cumulative voting for the election of directors or for any other purpose. The presence at the Shareholders Meeting, in person or by proxy, of two or more shareholders holding more than 25% of the voting rights of the Company, will constitute a quorum.All ordinary shares represented in person or by proxy (including broker non-votes and shares that abstain or do not vote with respect to one or more of the matters to be voted upon) will be counted for purposes of determining whether a quorum exists.If within half an hour from the time appointed for the Shareholders Meeting a quorum is not present, the meeting shall stand adjourned on the same day, in the next week, at the same time and place.The requisite quorum at an adjourned meeting shall be any two or more members, present in person or by proxy at the meeting. The votes of all shareholders voting on a proposal are counted.Abstentions and broker non-votes will not be treated as either a vote “for” or “against” a proposal. - 2 - PRINCIPAL SHAREHOLDERS The following table sets forth information regarding the beneficial ownership of our ordinary shares, by each person known by us, to the best of our knowledge, to be the beneficial owner of more than 5% of our ordinary shares, as of November 10, 2010 (except as otherwise indicated below).Each of our shareholders has identical voting rights with respect to each of its shares. To our knowledge, except as otherwise indicated in the footnotes to this table, each shareholder in the table has sole voting and investment power for the ordinary shares shown as beneficially owned by them. Ordinary Shares Beneficially Owned(1) Percentage of Ordinary Shares Beneficially Owned Shlomo Nehama (2)(4) % Kanir Joint Investments (2005) Limited Partnership (3)(4)(5) % Zohar Zisapel (6) % As used in this table, “beneficial ownership” means the sole or shared power to vote or direct the voting or to dispose or direct the disposition of any security as determined pursuant to Rule 13d-3 promulgated under the U.S. Securities Exchange Act of 1934, as amended.For purposes of this table, a person is deemed to be the beneficial owner of securities that can be acquired within 60 days from November 10, 2010 through the exercise of any option or warrant.Ordinary shares subject to options or warrants that are currently exercisable or exercisable within 60 days are deemed outstanding for computing the ownership percentage of the person holding such options or warrants, but are not deemed outstanding for computing the ownership percentage of any other person.The amounts and percentages are based on a total of 99,500,714 ordinary shares outstanding as of November 10, 2010. According to information provided by the holders, the 40,168,422 ordinary shares beneficially owned by Mr. Nehama consist of: (i) 35,518,695 ordinary shares held by S. Nechama Investments (2008) Ltd. (“Nechama Investments”), an Israeli company, which constitute approximately 35.7% of the outstanding ordinary shares and (ii) 412,961 ordinary shares and currently exercisable warrants to purchase 4,236,766 ordinary shares held directly by Mr. Nehama, which together constitute approximately 4.5% of the outstanding ordinary shares.Mr. Nehama, who is our Chairman of the Board and a director nominee, as the sole officer, director and shareholder of Nechama Investments, may be deemed to indirectly beneficially own any ordinary shares beneficially owned by Nechama Investments, which constitute (together with his shares and warrants) approximately 38.7% of the outstanding ordinary shares. According to information provided by the holder, Kanir Joint Investments (2005) Limited Partnership (“Kanir”), is an Israeli limited partnership.Kanir Investments Ltd. (“Kanir Ltd.”), in its capacity as the general partner of Kanir, has the voting and dispositive power over the ordinary shares directly beneficially owned by Kanir.As a result, Kanir Ltd. may be deemed to indirectly beneficially own the ordinary shares beneficially owned by Kanir.Messrs. Hemi Raphael and Ran Fridrich, who are members of our Board of Directors and director nominees, are the sole shareholders and directors of Kanir Ltd.As a result, they may be deemed to indirectly beneficially own the ordinary shares beneficially owned by Kanir.Kanir Ltd. and Messrs. Raphael and Fridrich disclaim beneficial ownership of such ordinary shares. In March 2008, Nechama Investments and Kanir entered into a shareholders agreement that included, among other things, agreements as to the voting of the Ellomay shares held by the parties and as to the disposition of certain of our shares held by the parties (the “2008 Shareholders Agreement”).By virtue of the 2008 Shareholders Agreement, Mr. Nehama, Nechama Investments, Kanir, Kanir Ltd. and Messrs. Raphael and Fridrich may be deemed to be members of a group that holds shared voting power with respect to 71,449,675 ordinary shares, which constitute approximately 71.8% of the outstanding ordinary shares, and holds shared dispositive power with respect to 49,849,858 ordinary shares, which constitute 50.1% of the outstanding ordinary shares.Accordingly, due to his private holdings of shares and warrants of the Company, Mr. Nehama may be deemed to beneficially own approximately 73.4% of the outstanding ordinary shares.Each of Mr. Nehama and Nechama Investments disclaims beneficial ownership of the ordinary shares beneficially owned by Kanir.Each of Kanir, Kanir Ltd. and Messrs. Raphael and Fridrich disclaims beneficial ownership of the ordinary shares beneficially owned by Nechama Investments.A copy of the 2008 Shareholders Agreement was filed with the Securities and Exchange Commission (“SEC”) on March 31, 2008 as Exhibit 14 to an amendment to a Schedule 13D. - 3 - Bonstar, an Israeli company, currently holds warrants to purchase 846,905 ordinary shares, which constitute approximately 0.8% of the outstanding ordinary shares.Bonstar is a limited partner in Kanir and assisted Kanir in the financing of the purchase of some of its ordinary shares.Accordingly, Bonstar may be deemed to be a member of a group with Kanir and its affiliates, although there are no agreements between Bonstar and either of such persons and entities with respect to the ordinary shares beneficially owned by each of them.Mr. Joseph Mor and Mr. Ishay Mor are the sole shareholders of Bonstar and Mr. Joseph Mor serves as the sole director of Bonstar.Messrs. Joseph Mor and Ishay Mor also hold, through a company jointly held by them, 1,750,000 ordinary shares of the Company, which constitute approximately 1.8% of the outstanding ordinary shares.By virtue of their control over Bonstar and the other company held by them, Messrs. Joseph Mor and Ishay Mor may be deemed to indirectly beneficially own the 2,596,905 ordinary shares beneficially owned by Bonstar and by the other company, which constitute approximately 2.6% of the ordinary shares.Each of Bonstar and Messrs. Joseph Mor and Ishay Mor disclaims beneficial ownership of the ordinary shares beneficially owned by Kanir and Nechama Investments.The information provided in the foregoing paragraph is based information held by the Company and on public filings made by Bonstar and Messrs. Joseph Mor and Ishay Mor, the latest on November 17, 2010. Based on an amendment to Schedule 13G filed by Mr. Zisapel, an Israeli citizen, on February 23, 2009 and on information provided to us by the shareholder in connection with the filing of our annual report for the year ended December 31, 2009. - 4 - MATTERS SUBMITTED TO SHAREHOLDERS ITEM 1 ELECTION OF DIRECTORS Background At the Shareholders Meeting, the shareholders will elect directors to serve on our Board of Directors.Our Articles of Association provide for a Board of Directors consisting of not less than four and no more than eight members, as may be determined from time to time at a general meeting of our shareholders.The directors (other than the external directors) are elected annually at our annual meeting of shareholders and remain in office until the next annual meeting, unless a director has previously resigned, vacated his/her office, or was removed in accordance with our Articles of Association.In addition, our Board of Directors may elect additional directors to the Board of Directors. Our Board of Directors is currently composed of the following seven directors: Shlomo Nehama, Ran Fridrich, Hemi Raphael, Oded Akselrod, Anita Leviant, Barry Ben-Zeev and Alon Lumbroso.Shlomo Nehama, Ran Fridrich, Hemi Raphael, Oded Akselrod and Anita Leviant are standing for reelection.Alon Lumbroso and Barry Ben-Zeev are external directors whose current service terms expire in November 2012 and December 2012, respectively. General We are unaware of any reason why any of the nominees, if elected, should be unable to serve as members of our Board of Directors.If any of the nominees are unable to serve, Ran Fridrich and Kalia Weintraub, the persons named in the proxy, or either one of them, will vote the shares represented thereby “FOR” the election of other nominees proposed by our Board of Directors.All nominees listed below have advised the Board of Directors that they intend to serve as members of the Board of Directors if elected. Pursuant to the requirements of Section 224B(a) of the Israeli Companies Law, 1999 (the “Companies Law”), each of the director nominees provided us with a “Declaration of Competence” prior to the publicationof the notice of annual meeting of shareholders.Such declarations are available for review at our offices, at the address set forth above, during regular business hours. The following information is supplied with respect to each person nominated and recommended to be elected by our Board of Directors and is based upon our records and information furnished to the Board of Directors by the nominees. The nominees for directors are: Name Age Position with the Company Shlomo Nehama(1) 55 Chairman of the Board and Director Ran Fridrich(1) 57 Director and Chief Executive Officer Hemi Raphael 59 Director Oded Akselrod(2) 64 Director Anita Leviant 56 Director Member of the Company’s Stock Option & Compensation Committee. Member of the Company’s Audit Committee. - 5 - Shlomo Nehama has served as a director and Chairman of the Board of Ellomay since March 2008. From 1998 to 2007, Mr. Nehama served as the Chairman of the Board of Bank Hapoalim B.M., one of Israel’s largest banks. In 1997, together with the late Ted Arison, he organized a group of American and Israeli investors who purchased Bank Hapoalim from the State of Israel. From 1992 to 2006, Mr. Nehama served as the Chief Executive Officer of Arison Investments. From 1982 to 1992, Mr. Nehama was a partner and joint managing director of Eshed Engineers, a management consulting firm. He also serves as a director in several philanthropic academic institutions, on a voluntary basis. Mr. Nehama is a graduate of the Technion - Institute of Technology in Haifa, Israel, where he earned a degree in Industrial Management and Engineering. Mr. Nehama received an honorary doctorate from the Technion for his contribution to the strengthening of the Israeli economy. Ran Fridrich has served as a director of Ellomay since March 2008, as our interim chief executive officer since January 2009, and as our chief executive officer since December 2009. Mr. Fridrich is the co-founder and executive director of Oristan, Investment Manager, an investment manager of CDO Equity and Mezzanine Funds and a Distress Fund, established in June 2004. In addition, Mr. Fridrich is a consultant to Capstone Investments, CDO Repackage Program, since January 2005. In January 2001 Mr. Fridrich founded the Proprietary Investment Advisory in Israel, an entity focused on fixed income securities, CDO investments and credit default swap transactions, and served as its investment advisor through January 2004. Prior to that, Mr. Fridrich served as the chief executive officer of two packaging and printing Israeli companies, Lito Ziv, a public company, from 1999 until 2001 and Mirkam Packaging Ltd. from 1983 until 1999. Mr. Fridrich also serves as a director of Cargal Ltd. since September 2002. Mr. Fridrich is a graduate of the Senior Executive Program of Tel Aviv University. Hemi Raphael has served as a director of Ellomay since June 2006. Mr. Raphael is an entrepreneur and a businessman involved in various real estate and financial investments. Mr. Raphael also serves as a director of Cargal Ltd. since May 2004. Prior thereto, from 1984 to 1994, Mr. Raphael was an active lawyer and later partner at the law firm of Goldberg Raphael & Co. Mr. Raphael holds an LLB degree from the School of Law at the Hebrew University of Jerusalem and he is a member of the Israeli Bar Association and the California Bar Association. Anita Leviant has served as a director of Ellomay since March 2008. Ms. Leviant heads LA Global Consulting, a practice specializing in consulting and leading global and financial projects and cross border transactions. For a period of twenty years, until 2005, Ms. Leviant held several senior positions with Hapoalim Banking group including EVP Deputy Head of Hapoalim Europe and Global Private Banking and EVP General Global Counsel of the group, and served as a director in the overseas subsidiaries of Bank Hapoalim. Prior to that, Ms. Leviant was an associate in GAFNI & CO. Law Offices in Tel Aviv where she specialized in Liquidation, Receivership and Commercial Law and was also a Research Assistant to the Law School Dean in the Tel Aviv University specialized in Private International Law. Ms. Leviant holds a LL.B degree from Tel Aviv University Law School and is a member of both the Israeli and the New York State Bars. Ms. Leviant currently serves as President of the Israel-British Chamber of Commerce, Board member in the IBBC and a Co-Founder and Head of the Advisory Board of the Center for Arbitration and Dispute Resolutions Ltd. Oded Akselrod has served as a director of Ellomay since February 2002.Mr. Akselrod serves as a business advisor to corporations and investment funds in Israel.Mr. Akselrod was the general manager of the Investment Corp. of United Mizrahi Bank Ltd., a wholly owned subsidiary of United Mizrahi Bank Ltd. that was merged into United Mizrahi Bank Ltd. on October 2004. Prior to joining the Investment Corp. of United Mizrahi Bank, from 1994 to 1997, Mr. Akselrod held the position of general manager of Apex-Leumi Partners Ltd. as well as Investment Advisor of Israel Growth Fund. Prior thereto, from 1991 to 1994, Mr. Akselrod served as general manager of Leumi & Co. Investment Bankers Ltd. Mr. Akselrod began his career in various managerial positions in the Bank Leumi Group including: member of the management team of Bank Leumi, deputy head of the international division, head of the commercial lending department of the banking division, member of all credit committees at the Bank, assistant to Bank Leumi's CEO and head of the international lending division of Bank Leumi Trust Company of New York. Mr. Akselrod holds a Bachelor's degree in Agriculture Economics from Hebrew University, Jerusalem and an MBA degree from Tel Aviv University.Mr. Akselrod is also a director of Gadish Global Ltd., Gadish Investments in Provident Funds Ltd., Geva Dor Investments Ltd. and Shalag Industries Ltd. - 6 - Information about our external directors (who are not standing for reelection at the Shareholders Meeting): Alon Lumbroso has served as an external director of Ellomay since November 2006. Mr. Lumbroso serves as the Chief Executive Officer of Larotec Ltd. since the end of 2005. Mr. Lumbroso previously served as Chief Executive Officer of Mindguard Ltd., from 2003 to 2004. From 2000 to 2003, Mr. Lumbroso served as the managing director of the European subsidiary of Creo, Inc. Prior to that, Mr. Lumbroso served in a various executive positions, including VP Operations, VP Marketing and managing director of the Asian Pacific subsidiary of Scitex Corporation. In his positions with Scitex Corporation and Creo, Mr. Lumbroso was responsible for sales, marketing and service of prepress and digital printing equipment, including wide format digital printers. Mr. Lumbroso serves as the Chairman of Bioexplorers Ltd. and as a director of Larotec Ltd. Mr. Lumbroso holds an MBA from Bar Ilan University and a B.Sc. in Industrial Engineering from Tel-Aviv University. Mr. Lumbroso qualifies as an external director according to the Companies Law. Barry Ben-Zeev has served as an external director of Ellomay since December 30, 2009. Mr. Ben-Zeev is a business strategic consultant. From 1978 to 2008, Mr. Ben-Zeev served in various positions with Bank Hapoalim, one of the largest Israeli banks. During 2008, he served as the bank’s Deputy CEO and as its CFO, in charge of the financial division. From 2001 to 2007, he served as the bank’s Deputy CEO in charge first of the private international banking division and then of the client asset management division. Mr. Ben-Zeev has served on the board of many companies, including as a director on the board of the Israeli Stock Exchange in 2006-2007. He currently serves as a director of Partner Communications Ltd. and Kali Equity Markets. Mr. Ben-Zeev holds an MBA from Tel-Aviv University specializing in financing, and a BA in Economics from Tel-Aviv University. Mr. Ben-Zeev qualifies as an external director according to the Companies Law. Required Vote The adoption of this proposal requires the affirmative vote of a majority of the ordinary shares of the Company voted in person or by proxy at the Shareholders Meeting. Proposal At the Shareholders Meeting, our Board of Directors will propose that the following resolution be adopted: “RESOLVED,to elect each of Shlomo Nehama, Ran Fridrich, Hemi Raphael, Oded Akselrod and Anita Leviant, as directors of the Company to hold office until the next annual meeting of the Company’s shareholders and until their respective successors are duly elected and qualified.” Shareholders may specify the names of the directors for which they wish to withhold their vote on the attached proxy card.Upon the receipt of a properly signed and dated proxy and unless otherwise instructed in the proxy, either of the persons named in the enclosed proxy will vote the shares represented thereby “FOR” the above-mentioned proposal. - 7 - ITEM 2 REAPPOINTMENT OF INDEPENDENT AUDITORS Background Shareholders will be asked to reappoint Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as our independent auditors for the year ending December 31, 2010 and to authorize the Board of Directors to approve their fees, following the approval of the Audit Committee,in accordance with the volume and nature of their services.Kost Forer Gabbay & Kasierer have been our independent auditors since 1995. The following table sets forth the fees paid by us and our subsidiaries to Ernst & Young during 2008 and 2009: (in thousands of U.S. Dollars) Audit Fees(1) $
